                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

AARON P. STULL,

      Plaintiff,
v.                                                 No. 17-cv-1200-DRH-RJD

M. SIDDIQUI, et al.,


      Defendants.

                          MEMORANDUM and ORDER

HERNDON, District Judge:

      Pending before the Court is a Report and Recommendation (“the Report”)

issued by Magistrate Judge Reona J. Daly on October 31, 2018 (doc. 60). The

Report recommends that the District Court deny defendant Dr. Mohammed

Siddiqui’s and defendant Michael Moldenhauer’s Motion for Summary Judgment

for Plaintiff’s Failure to Exhaust Administrative Remedies (doc. 33). Specifically,

plaintiff Aaron Stull, who is proceeding on Count 1 against defendants for

deliberate indifference to medical needs involving plaintiff’s type 2 diabetes,

claims staff at Menard Correctional Center denied timely and adequate treatment

for his diabetes resulting in elevated blood glucose levels, vision loss, and nerve

damage. Defendants Siddiqui and Moldenhauer (collectively, “defendants”) filed a

summary judgment motion asserting that plaintiff failed to exhaust his

administrative remedies prior to filing this pending lawsuit. See generally, doc.

33. Plaintiff filed an opposition to the summary judgment motion on June 13,




1
2018 (doc. 41) and the Court held a hearing on the issue of exhaustion on

October 24, 2018.

          Three grievances are at issue that relate to the deliberate indifference claim

against defendants and range in time from June to July 2017.                   See doc. 60,

Report, at pgs. 2-3. All three grievances relate to complications and pain plaintiff

suffered as a result of his diabetes diagnosis.             The grievances assert plaintiff

suffering blood glucose levels in the 400s and pain and numbness which plaintiff

alleges no adequate medical treatment was provided. Grievances 1 and 2, filed

June 20, 2017 and June 28, 2017 respectively, were considered together by

Menard and stamped with the same number (95-6-17). Both were reviewed and

denied by the Administrative Review Board (“ARB”).                       Regarding the final

grievance, filed July 19. 2017, plaintiff appealed his counselor’s response to the

ARB however, the ARB returned it to plaintiff citing failure to provide a copy of the

Grievance Officer’s and Chief Administrative Officer’s response. Both defendants

argue that they are entitled to summary judgment as the grievances at issue do

not identify them regarding plaintiff’s care1 and that certain of the grievances are

either untimely or not properly exhausted based on the procedural path plaintiff

instigated. At the hearing regarding same, plaintiff explained that he was unaware

defendants were involved in his care until after he filed the pertinent grievances.

          Under    42    U.S.C.    §   1997(e),    a   prisoner   must    exhaust   available

administrative remedies prior to filing any lawsuit in federal court.               Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). The standards and proper

1
    The July 2018 grievance does reference Dr. Siddiqui.

2
procedures for filing prisoner grievances is laid out in full and accurate detail in

Judge Daly’s Report. See Doc. 60 at 5-6. In applying the law on exhaustion of

administrative remedies and the evidence in the record, Judge Daly found:

     [T]he Court finds that Plaintiff’s June 20 and June 28, 2017 grievances
     fully exhausted the administrative review process as they were both
     addressed on the merits by the ARB and signed by the Director . . .
     Further, the Court finds that the content of these grievances was
     sufficient to exhaust Plaintiff’s claim of deliberate indifference against
     Moldenhauer and Siddiqui. While grievances must contain factual
     details regarding each aspect of the inmate’s complaint, this condition
     is tempered in that an offender who does not know the name of each
     person who is involved in the complaint may simply describe the
     individual with as much detail as possible. ILCS § 504.810(c) . . .
     Plaintiff met his obligation in this instance, articulating his general
     complaints concerning the management, or lack thereof, for his
     diabetes . . . Plaintiff cannot reasonably be expected to name either
     Defendant Siddiqui or Moldenhauer in his grievance when it is their
     alleged failure to act that caused them to be unknown to Plaintiff at the
     time his grievance was filed.


Based on the facts, Judge Daly concluded that defendants are not entitled to

summary judgment on the issue of exhaustion and that the motion should be

denied.2

       The Court's review of the Report is governed by 28 U.S.C. § 636(b)(1)(C),

which provides in part:

       A judge of the court shall make a de novo determination of those
       portions     of   the report or     specified proposed     findings
       or recommendations to which objection is made. A judge of the court
       may accept, reject, or modify, in whole or in part, the findings
       or recommendations made by the magistrate judge. The judge may
       also receive further evidence or recommit the matter to the
       magistrate judge with instructions.


2
 Because the two June 2017 grievances had been found exhausted, the issue of exhaustion on the
July 2017 grievance is moot.

3
Id.

Fed. R. Civ. P. 72(b) also directs that the Court must only make a de

novo determination of those portions of the report and recommendation to which

specific written objection has been made. Johnson v. Zema Sys. Corp., 170 F.3d

734, 739 (7th Cir. 1999). If no objection or only a partial objection is made, the

Court reviews those unobjected portions for clear error. Id.        Under the clear

error standard, the Court can only overturn a Magistrate Judge's ruling if the

Court is left with “the definite and firm conviction that a mistake has been

made.” Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir.

1997).

      The Report was sent to the parties with a notice informing them of their

right to appeal by way of filing “objections” within 14 days of service the Report.

To date, none of the parties filed objections. The period in which to file objections

has expired.   Therefore, pursuant to 28 U.S.C. § 636(b), this Court need not

conduct a de novo review. Thomas v. Arn, 474 U.S. 140, 149-52 (1985).

      Accordingly, the Court ADOPTS the Report (doc. 60) in its entirety based

on the analysis conducted by Magistrate Judge Daly and laid out briefly above.

The undersigned is not left with any firm conviction that a mistake has been

made; rather, the magistrate properly analyzed the facts and applied the law.

Thus, defendants’ Siddiqui and Moldenhauer’s Motion for Summary Judgment
                                                              Judge Herndon
(doc. 33) is DENIED.
                                                              2018.11.29 14:38:46 -06'00'
      IT IS SO ORDERED.                       United States District Judge



4
